Citation Nr: 1521064	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for psychiatric disability, including depression with anxiety.

3.  Entitlement to service connection for a leg disorder.

4.  Entitlement to service connection for a knee disorder.

5.  Eligibility for non-service-connected pension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 27 to December 14, 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for a bilateral foot disorder, depression with anxiety, a leg disorder, and a bilateral knee disorder.  In addition, the RO denied entitlement to non-service-connected pension.

The Veteran requested a hearing before a member of the Board, which hearing was scheduled for March 30, 2015; however, he did not report to the hearing, and has not provided good cause for his absence.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (d) (2014).


REMAND

The record of evidence includes a favorable decision from the Social Security Administration (SSA), granting the Veteran disability benefits.  The decision cited extensive medical records that are not part of the Veteran's claims file.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Particularly, when the Board cannot say that the SSA records are not relevant to issues currently on appeal, a remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, the medical records associated with the Veteran SSA claim and subsequent favorable decision should be obtained and added to the record.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran contends that he has depression and anxiety that began during service, and have continued to the present day.  VA medical records reflect that the Veteran has been diagnosed with depression.  See March 2009 VA medical records.  As such, the Board finds that the Veteran has met the criteria for a VA examination to determine whether he has depression or anxiety related to service.

The Veteran contends that he was accepted into service with preexisting disabilities of the legs and feet.  He claims that these disorders were aggravated during active duty.  See March 2009 VA form 21-526, December 2009 Notice of Disagreement.  He has argued that he had polio as a child and consequently had atrophied leg muscles.  See August 2012 VA medical record. 

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Service treatment records include pre-induction Reports of Medical Examination and History reflecting normal lower extremities and no reports of any prior problems with the Veteran's lower extremities.  It was noted in an early November 1966 service treatment record that the Veteran had been seen on several occasions, claiming that one leg was shorter than the other, and that he was "crippled" and could not march or exercise.  The examiner found that there were no abnormalities of the Veteran's legs.  In November 1966, the Veteran's chief complaint was weakness and fatigability of the left lower extremity.  He reported that it had been present since birth, and that there was no past history of serious illness, injury, or disease.  Later in November 1966, a Medical Board proceeding found that the Veteran was not qualified from service, due to weakness of the muscles and the quadriceps of the left lower extremity.  It was noted that further duty would possibly aggravate the problem.  The Veteran was discharged.

Current VA medical records reflect that the Veteran has osteoarthritis of the knees, and neuropathy.  See January 2009 VA medical records.  On remand, the Veteran should be provided with a VA examination to determine whether he has knee, leg or foot disorders related to service or that preexisted service and were aggravated during service.  

(Because eligibility for pension may turn in part on whether a claimant was released from military service for a disability adjudged service connected without presumptive provisions of law, or at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability, see 38 C.F.R. § 3.3, the Board will defer consideration of the pension eligibility question until further development on the service connection claims is completed.)

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request complete copies of supporting documentation, particularly medical records, for the favorable SSA disability decision in the record.  If such records do not exist or are otherwise not available, a negative response should be obtained in writing.

2.  Schedule the Veteran for a VA examination to determine the etiology of depression with anxiety.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression with anxiety was caused by or is otherwise related to the Veteran's period active duty service.

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  Schedule the Veteran for a VA examination to determine the onset of any disorders of the legs, knees or feet.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to the following: 

a)  Does the evidence clearly and unmistakably (undebatably) show that any disorder of the legs, knees or feet existed prior to service?

b)  If the answer is yes, does the evidence clearly and unmistakably (undebatably) show that such disorders of the legs, knees or feet were not permanently worsened during service beyond the natural progression of the disorder(s)?

c)  If the answer is no, is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed disorder of the legs, knees or feet started in service or is otherwise related to any event, injury, or disease during service?

The examiner must provide reasons for each opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 


